Case 3:21-cr-00521-JLS Document 53 Filed 07/20/21 PageID.152 Page 1 of 1



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8                    (HONORABLE JANIS L. SAMMARTINO)
 9
10   UNITED STATES OF AMERICA,                 CASE NO.: 21-cr-00521-JLS
11                     Plaintiff,
12         v.                                  ORDER TO CONTINUE MOTION
                                               HEARING/TRIAL SETTING; AND
13   RICARDO RUBIO-HURTADO (1),                EXCLUDE TIME UNDER SPEEDY
     GEORGE OCTAVIO VAQUERA                    TRIAL ACT
14   GALLARDO (2),
15
                       Defendants.
16
17
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
18
     ORDERED that the Motion Hearing/Trial Setting currently scheduled for July 23,
19
     2021 at 1:30 p.m. shall be continued to August 27, 2021 at 1:30 p.m. Defendant
20
     Gallardo shall file an acknowledgment of the new hearing date by August 13, 2021.
21
     Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).
22         SO ORDERED.
23
     Dated: July 20, 2021
24
25
26
27
28
